Title: From John Adams to Benjamin Rush, 10 October 1808
From: Adams, John
To: Rush, Benjamin



My dear Sir
Quincy Oct. 10, 1808.

The three Classes of People in Boston, who direct our public Affairs are the Same as those you describe in your favour of 22 of Sept.
It gives me great pleasure, to learn that our old Friend Mr Clymer is as he always was a pure-American. I cannot however boldly defend the long Continuance of the Embargo. I thought it at first a necessary Measure, but was fully apprehensive it could not be long continued. I am neither an Advocate nor an Accuser of Mr Jefferson without discrimination. I can acquit him of Partiality to Napoleon, but not entirely, to the french Nation. I have long known his bias to the French and his bitterness to the English. Of Napoleon I have reason to believe he thinks justly.
Mr Jefferson in my opinion has long ago adopted two very erroneous Opinions. 1. That England was tottering to her fall, that her Strength and Resources were exhausted, that She must Soon be a Bankrupt and unable to maintain her naval Superiority. This I never believed and We Shall yet have proofs enough and to Spare of her tremendous Power, though I dread it not. Tom Pains Reflections on the Rubicon and his other Prophecies of British Ruin I personally know were Mr Jeffersons opinions and continued to be So even when he was Vice President. 2. But the Second opinion was Still more erroneous and Still more fatal. He did not Study the French Nation, nor consider the Character of her Court, her Nobility, her Clergy, her Lawyers, her Institutions, and much less the nature of her common People, not one in fifty of whom could write or read. He had Studied so little the nature of Man, and Still less the nature of Government, that he came from France and continued for years, fully persuaded, that that Nation would establish a free Republican Government and even a levelling Democracy, and that Monarchy and Nobility would be forever abolished in France. I have reason to rember those Things, for I have heard him assert them and enlarge upon them, with the utmost Astonishment. I have reason to remember them moreover, because these were the first Topicks upon which We ever differed in Opinions upon Political Subjects. I have reason to remember them too because, his opinions recommended him to the French Revolutionary Government and Nation; and especially to all the French Ambassadors Consulls and other Agents as well as to all other Frenchmen in America, even to Tallerand and the Duke de Liancourt, who all exerted all their influence and all their Presses to exalt Mr Jefferson over my Shoulders, and to run me down as an Aristocrat and a Monarchist. I have reason to rember it too because my opinion of the French Revoloution, produced a coldness towards me in all my old Revolutionary Friends, and an Inclination towards Mr Jefferson, which broke out in violent Invectives and false imputations upon me and in flattering Panegyricks upon Mr Jefferson, till they ended in a consignment of me, forever to private Life and the elevation of him to the Presidents Chair. My Writings were but a Pretext. They knew that neither Aristocracy or Monarchy were recommended to this Country in any of them.
December 19. 1808. Thus far had I written, on the 10th. of October and had planned in my head of a Letter to be composed of  more History and of observation on my Friend Mr Whartons Prophecies, which I found would take four or five Sheets of Paper and this Idea frightened me. Tell Mr Wharton that the Prophecies in the old and New Testament were not intended to make Us Prophets.
Your Favour of December 14 has reminded me of the Project I had begun. My right hand has not been palsied by Pain or Sickness, to Such a degree as to be wholly incapable of holding a Pen, nor have I ceased to contemplate the Crisis of our Affairs. Nor am I fearful of committing my Thoughts to Paper. I could trace back our Errors, but to what purposes? It would be weakness to exult over my Ennemies. It would be Vanity to Sett up my own System as the only one that could have Saved Us. When a Man has been led by a Will with a Whisp into a Salt Pond and has Sunk, like Marius, up to his Chin in mud, it would be madness to waste his time in Disquisitions on the Nature and Properties of those Meteors, in questions whether they are composed of Sulphur or Mephitic Air or fixed Air or Phosphorus or what else. The Question first in order, and which demands immediate Attention is, How shall he get out?
To what Purpose, my Friend, is it for me to give my opinion, when every Appearance indicates that it will not be followed now any more than it was in 1800.—My opinion will not be regarded by either or any Party.
Si velis Pacem para bellum, is by the Federalists Said to be Washingtons Doctrine. So it was and So it has been the Maxim of every Patriot and Hero and indeed of every Man of Sense, who knew the Power of Jealousy and Envy in the human Breast, Since Cain murdered his Brother because he was a more pious Man and more approved by his Maker than himself.
My System has always been to prepare for War So far as to fortify our more important and most exposed Places on the Frontier and on the Seaboard, and to prepare for War by Sea So far as to build Frigates and other Smaller Vessels Schooners, and Brigantines, by degrees as our Revenues could afford. So that in case of an unforeseen rupture our immense Commerce might not be all liable to be Swept at once into the Coffers of our Ennemies. To what Use are 100,000 Militia to defend our Merchandize at Sea? To what End are 2 or 300 Gun boats to protect our Commerce? For what Purpose are Ten thousand regular Troops on the Continent of America, for the protection of our ships in the Mediterranian the Baltic the English Channell the Bay of Biscay, or the West indian or East indian Oceans? The Embargo I presume must be relaxed. If not it will either produce a general violation of it, which will cost more than foreign War to Suppress it, or it will turn out of office at least in New England every Man who Supports it. There will not be a Select Man nor a Representative left who will advocate the Administration. The Same Spirit will increase in the middle and even in the Southern and Western States. Mr Madisons Administration will be a Scene of Distraction and Confusion if not of Insurrections and Civil War, and foreign War at the Same time both with France and England if the Embargo is not lightened. Why then are not orders given to equip and Man all the Frigates We have and to build more in all our Great Seaports? It is in vain for me, who Stand unconnected and alone, the object of the Jealousy and aversion of both Parties, to repeat the Opinion which I have uniformly held and always inculcated for more than thirty years that a Navy is our natural and our only Defence. It is infinitely more economical as well as consistent with our Liberties than any other. But as long as the People are encouraged in that pernicious Spirit which will hazard Anarchy foreign and domestic War, rather than pay the Expence of Wooden Walls, though these are infinitely cheaper than regular Troops or Militia which can do nothing We must be the Sport of Fortune. The Chapter of Accidents can alone Save Us. Those who believe that that Fortune and that Chapter of Accidents are under a wise controul, as you and I do must have recourse to their Religion and that alone for their Comfort.
My Opinion of Embargoes Non Importation and Non, Exportation Agreements, Non Intercourse Laws, Non Importation Laws &c &c has never varied. In 1774 Congress was unanimously Sanguine two only excepted, that the Non Importation Agreement would procure Us ample redress of all our Complaints. I went with the rest because the People every where were of the Same opinion. But at that very time I Said, in conversation with “The greatest orator that ever Spoke” as Mr Randolph calls him, “I look upon all this as labour lost. These Measures will be despized and We must fight.” “By God” Said P. Henry “I am of your Mind.” When Mr Madison Sent up to Senate his Resolutions of Non Importation; I decided the Question in a divided Senate against them. When the present Embargo was laid I was of the Same opinion, that We could give Law neither to England nor France by Such means. Yet I have raised no clamour against these Measures, being determined to Support the Government, in whatever hands as far as I can in Conscience and in honour
J. AdamsDecr 20th. I have no Clerk and must Send this Letter without preserving a Copy. Therefore burn it.
